NO. 07-08-0307-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                  PANEL B

                                         JUNE 10, 2009
                                ______________________________

                                        AARON JAMEL LEWIS,

                                                                              Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

                FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                        NO. 50322-B; HON. JOHN BOARD, PRESIDING
                            _______________________________

                                     Memorandum Opinion
                               _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Aaron Jamel Lewis pled guilty in 2005 to possessing a controlled substance in a

drug free zone and received deferred adjudication per a plea bargain, and was placed on

probation for four years. On June 24, 2008, the court heard the State’s second amended

motion to proceed with adjudication of guilt. Appellant pled “true” to two of the allegations1



        1
          The allegations were that appellant failed to notify his probation officer of his arrest for possession
of a controlled substance, possession of m arijuana, evading arrest/detention, and failing to rem ain within the
confines of Potter, Randall, and Arm strong counties.
and the trial court found by a preponderance of the evidence that the remaining allegations

were true.2 Thereafter, the court adjudicated appellant guilty and sentenced him to fifteen

years confinement. Appellant now argues in two issues that his plea was unknowing and

involuntary because the court informed him of an incorrect range of punishment.3 We

disagree and affirm the judgment.

        It is unclear from appellant’s brief whether he is contesting his original plea or his

plea of true to two of the allegations in the motion to proceed to adjudication of guilt. If it

is the former, appellant was required to raise the matter at the time he was placed on

deferred adjudication. Webb v. State, 20 S.W.3d 834, 836 (Tex. App.–Amarillo 2000, no

pet.). We will therefore not consider it.

        As to the latter, the trial court is not required to admonish appellant as to the

punishment range at a probation revocation proceeding. Harris v. State, 505 S.W.2d 576,

578 (Tex. Crim. App. 1974). This rule has been extended to include pleas of true entered

in a proceeding to adjudicate guilt, as here. Kinney v. State, No. 04-02-0173-CR, 2002

Tex. App. LEXIS 7194 (Tex. App.–San Antonio October 9, 2002, no pet.) (not designated

for publication); Heard v. State, No. 09-00-0532-CR, 2001 Tex. App. LEXIS 6887 (Tex. App.

–Beaumont October 10, 2001, no pet.) (not designated for publication). However, even

if the admonishment was required and appellant’s plea of true to those allegations was

involuntary due to an incorrect admonishment, the trial court found appellant had violated


        2
            The State waived two of the allegations.

        3
          At the tim e appellant pled true to two of the allegations, the court asked if appellant had been
previously inform ed that the range of punishm ent for a second degree felony was two to twenty years and a
fine up to $10,000. See T EX . H EALTH & S AFETY C OD E A N N . §481.115(d) (Vernon 2003). However, because
the offense occurred in a drug free zone, the m inim um punishm ent was increased by five years and the
m axim um fine was doubled. Id. §481.134(c)(1) (Vernon Supp. 2008).

                                                       2
other terms and conditions of his community supervision to which he did not plead true.

Those violations included fleeing from a peace officer attempting to arrest or detain him,

smoking marijuana, voluntarily remaining at a residence where a criminal act was being

committed, and failing to remain at his place of residence between the hours of 11:00 p.m.

and 6:00 a.m. Appellant does not challenge those findings on appeal, and a finding of true

with respect to any one of those allegations was sufficient to sustain the revocation of

appellant’s community supervision. Atchison v. State, 124 S.W.3d 755, 758-59 (Tex. App.

–Austin 2003, pet. ref’d).

       Accordingly, we overrule appellant’s issues and affirm the judgment.



                                                Brian Quinn
                                                Chief Justice



Do not publish.




                                            3